746 N.W.2d 101 (2008)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Thomas Vincent MaCLEAN, Defendant-Appellant.
Docket No. 135245. COA No. 270525.
Supreme Court of Michigan.
March 26, 2008.
On order of the Court, the application for leave to appeal the September 18, 2007 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.
MICHAEL F. CAVANAGH and MARILYN J. KELLY, JJ., would grant leave to appeal.